Case 2:20-cv-00250-JPH-MJD Document 5 Filed 05/15/20 Page 1 of 3 PageID #: 17




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

BRANDON REXROAT,                                       )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:20-cv-00250-JPH-MJD
                                                       )
HOLCOMB, et al.                                        )
                                                       )
                               Respondents.            )

         ORDER DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS
             AND DIRECTING THE PETITIONER TO SHOW CAUSE

        Petitioner Brandon Rexroat, an Indiana inmate at the Wabash Valley Correctional Facility,

brings this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Mr. Rexroat asserts

that prison officials are not taking measures to control the spread of disease in the prison in light

of the COVID-19 pandemic. He contends that this violates his Eighth Amendment rights and asks

that the Court grant him relief through release to community detention or home confinement.

        Mr. Rexroat’s § 2241 petition is subject to preliminary review to determine whether “it

plainly appears from the face of the petition and any exhibits annexed to it that the petitioner is not

entitled to relief in the district court.” Rule 4 of the Rules Governing § 2254 Cases (applicable to

§ 2241 petitions pursuant to Rule 1(b)); see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4.

        A federal court may issue the writ of habeas corpus sought in this action only if it finds the

applicant “is in custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2241(c)(3). “A necessary predicate for the granting of federal habeas relief [to a

petitioner] is a determination by the federal court that [his or her] custody violates the Constitution,

laws, or treaties of the United States.” Rose v. Hodges, 423 U.S. 19, 21 (1975).

                                                   1
Case 2:20-cv-00250-JPH-MJD Document 5 Filed 05/15/20 Page 2 of 3 PageID #: 18




        Based on its review of Mr. Rexroat’s petition, the Court determines that it must be

dismissed because Mr. Rexroat does not state any claims that can be heard in a § 2241 petition.

The correct vehicle for a state prisoner seeking relief from a state court conviction is 28 U.S.C.

§ 2254, which “is the exclusive remedy for a state prisoner who challenges the fact or duration of

his confinement and seeks immediate or speedier release.” Heck v. Humphrey, 512 U.S. 477, 481

(1994); see also Walker v. O’Brien, 216 F.3d 626, 633 (7th Cir. 2000) (“[Section] 2254 [is] the

exclusive vehicle for prisoners in custody pursuant to a state court judgment who wish to challenge

anything affecting that custody….”). 1 Even though Mr. Rexroat may be understood to seek relief

pursuant to 28 U.S.C. § 2254, the Court will not automatically re-characterize the petition as being

brought under § 2254 because that statute contains a strict limit on the number of § 2254 petitions

an inmate may file, and re-characterizing the petition may make it significantly more difficult for

a litigant to file another motion. See Castro v. United States, 540 U.S. 375, 382-83 (2003); 28

U.S.C. § 2244(b)(1) (claim presented in second or successive § 2254 application that was

presented in prior application shall be dismissed).

        Finally, to the extent that Mr. Rexroat may be understood to challenge the conditions of

his confinement, such a challenge must be brought in a civil rights case under 42 U.S.C. § 1983,

not a habeas petition. Robinson v. Sherrod, 631 F.3d 839, 841 (7th Cir. Cir. 2011) (recognizing

the court’s “long-standing view that habeas corpus is not a permissible route for challenging prison

conditions.”). In cases where a prisoner “is not challenging the fact of his confinement, but instead

the conditions under which he is being held, [the Seventh Circuit] has held that he must use a




1
 The Court notes that the First Step Act of 2018 contemplates motions for compassionate release based on
health conditions, 18 U.S.C. § 3582(c)(1)(A), but this law applies only to federal prisoners and a motion
for compassionate release under the First Step must be filed with the court where the defendant was
convicted.

                                                   2
Case 2:20-cv-00250-JPH-MJD Document 5 Filed 05/15/20 Page 3 of 3 PageID #: 19




§ 1983 or Bivens theory.” Glaus v. Anderson, 408 F.3d 382, 386 (7th Cir. 2005). If Mr. Rexroat

wishes to file a civil rights case, he may do so.

       For the foregoing reasons, Mr. Rexroat’s § 2241 petition must be DISMISSED. He will

have through June 15, 2020, to show cause why judgment consistent with this Order should not

issue. Mr. Rexroat’s motion for leave to proceed in forma pauperis, dkt. [3], is GRANTED.

SO ORDERED.

Date: 5/15/2020



Distribution:

BRANDON REXROAT
121033
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only




                                                    3
